Gilbert, J.
I concur in what has been said, and desire to add the following: A reprieve is “the withdrawing of a sentence for an interval of time, which operates in delay of execution” (3 Bouvier’s Law Die.), or “suspension, for a time, of the execution of a sentence which has been pronounced.” Bishop’s Or. Proc., quoted in Butler v. State, 97 Ind, 373, 374. “A reprieve does not annul the sentence, but merely delays or keeps back the execution of it for the time specified.” 29 Cyc. 1570, citing Sterling v. Drake, 29 *276Ohio St. 457 (23 Am. R. 762), in which it was held that a reprieve substitutes a date other than that fixed by the court for the execution, and, when that day arrives, it is by virtue of the court and not the command of the Governor that the execution takes place.